Citation Nr: 1108749	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for right knee disability.

3.  Entitlement to service connection for right hip disability as secondary to service-connected knee disabilities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had service with the Texas Army National Guard from December 1979 to December 1981.  For purposes of Department of Veterans Affairs (VA) disability compensation, the Veteran was in an active duty for training status from June 14, 1980 to June 28, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and September 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The January 2003 rating decision on appeal granted service connection for left and right knee disability.  A 10 percent rating was assigned for his left knee disability, effective from January 1997.  A 10 percent rating was assigned for his right knee disability, effective from August 2002.  Separate initial ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  





FINDINGS OF FACT

1.  The Veteran has full extension of the knees, and his flexion of the knees is not limited to 45 degrees or less, even when considering pain on motion, fatigue, or other such factors.

2.  The Veteran does not have instability or subluxation of the right knee. 

3.  Since February 24, 2006, the Veteran has had slight recurrent subluxation of the left knee.

4.  The Veteran's right hip disability is unrelated to the Veteran's service, and is not caused or aggravated by the Veteran's service-connected knee disabilities.

5.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for a separate 10 percent rating for recurrent subluxation of the left knee have been met since February 24, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

4.  The criteria for service connection for right hip disability, to include as secondary to service-connected bilateral knee disability, have not been met.  38 C.F.R. § 3.310 (2010).

5.  The requirements for a total rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With regard to the increased rating claims, this appeal arises from the Veteran's disagreement with initial rating evaluations following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, the Board notes that the Veteran was provided full VCAA notice regarding his initial rating claims by way of an April 2008 letter.  Thereafter his initial rating claims were readjudicated by the RO by way of a November 2010 supplemental statement of the case.

In August 2004, prior to the rating decision that denied the Veteran's claim for service connection for a right hip disability, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). A March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the TDIU claim, the Board finds that the Veteran was not provided adequate VCAA notice in compliance with 38 U.S.C.A. § 5103(a).  Nonetheless, the Board finds that such procedural defect does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the TDIU claim after reading the January 2003 rating decision, the May 2005 statement of the case; and the May 2006, February 2008, and November 2010 supplemental statements of the case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, there has been no suggestion that there is any prejudice due to a lack of proper VA notice, and the Veteran is represented by an organization that is intimately familiar with his case and what is necessary to substantiate a claim for TDIU.  

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, and private medical records.  The Veteran has been afforded VA medical examinations.  The Veteran provided testimony in support of his claims at a Board Videoconference hearing.  In December 2009 the Social Security Administration (SSA) stated that the Veteran was not entitled to disability benefits and that SSA had no medical records on file for the Veteran.  In January 2011 the Veteran's representative noted the unavailability of SSA records.  The Veteran wrote to VA in November 2010 that he had no further information or evidence to submit.  The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Knee Appeals

The Veteran contends that he is entitled to a rating in excess of 10 percent for each knee disability.  The Veteran testified in May 2009 that he had pain, swelling and locking of the knees.

On VA examination in December 2009, the diagnoses were osteoarthritis of the left knee and osteoarthritis of the right knee.  The Veteran currently is assigned a 10 percent rating for each knee disability under Diagnostic Code 5010, which provides for a 10 percent rating when there is arthritis of a joint, as well as limitation of motion of that joint, but the extent of the limitation of motion of that joint is noncompensable under the appropriate diagnostic codes.  For a rating in excess of 10 percent for a knee disability under Diagnostic Code 5010, arthritis of the knee will be rated on the bases of the extent it causes limitation of motion in the knee - on flexion under Diagnostic Code 5260 and on extension under Diagnostic Code 5261.  See 38 C.F.R. §§ 5003, 5010.

With regard to Diagnostic Code 5261, the December 2009 VA examination report shows that the Veteran had full extension of the knees.  As the Veteran had no limitation of extension of the knees, he did not meet the criteria for a compensable rating based on limitation of extension of either knee.

The December 2009 VA examination report indicated that the Veteran had left knee flexion to 125 degrees and right knee flexion to 120 degrees.  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees or less, a 10 percent rating for flexion limited to 45 degrees or less, and a 20 percent rating for flexion limited to 30 degrees or less.  

Although the December 2009 VA examiner noted that there was objective evidence of pain with active motion of each knee, he stated that there was no additional limitation with repetition of motion.  Consequently, the Veteran has not met the criteria for even a compensable rating under either Diagnostic Code 5260 or 5261 even when these factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has examined the medical evidence prior to December 2009, both VA and private.  These records show that prior to December 2009 the Veteran had full extension of the knees.  Except for one instance, these records also show greater flexion of the knees than shown by the December 2009 VA examination.  A January 1998 VA examination report showed the Veteran to have active flexion limited to 115 degrees.  The Board notes that the January 1998 VA examiner reported guarding and poor effort on the part of the Veteran.  Regardless, none of the medical evidence, including the January 1998 VA examination report, indicates that the Veteran has met the criteria for compensable ratings for either knee under either Diagnostic Code 5260 or 5261 at any time since service connection was granted.  See Fenderson.

The Board also finds that the Veteran is not entitled to a separate compensable rating for his right knee due to instability of the right knee.  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation and moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. Part 4, Diagnostic Code 5257.  None of the medical records since August 2002 have indicated that the Veteran has any instability of the right knee.  Some of the medical records, including the December 2009 VA examination report, specifically state that the Veteran has no instability of the right knee.  Consequently, the Veteran has not met the criteria for a separate compensable rating for right knee under Diagnostic Code 5257 at any time since service connection was granted.  See Fenderson.

The medical evidence prior to February 24, 2006, indicates that the Veteran had no instability of the left knee.  On VA examination on February 24, 2006, the Veteran was noted to have recurrent subluxation of the left patella.  Accordingly, the Veteran is entitled to a separate 10 percent rating for subluxation of the left patella under Diagnostic Code 5257 from February 24, 2006.  The Board notes that none of the medical evidence of record indicates that the Veteran had more than slight recurrent subluxation or lateral instability of the left knee.  In fact, on VA examination of the left knee in December 2009 the Veteran was not found to have any subluxation or instability of the left knee.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5257 for the Veteran's left knee is not warranted.  See Fenderson.

III.  Extraschedular Consideration

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2010).  Thun v. Peake, 22 Vet. App. 111.  In this case there has not been shown to have been any hospitalizations due to the Veteran's knee disabilities.  The Veteran does assert that his knee disabilities affect his employability.  The Board, however, finds that when each disability is considered individually, the medical evidence fails to show anything unique or unusual about the Veteran's knee disabilities that would render the schedular criteria inadequate.  The Veteran's primary left and right knee symptoms include pain, subluxation, and slight limitation of motion, and these factors are specifically accounted for in the rating criteria.  Consequently, a referral for extraschedular consideration is not indicated.

IV.  Right Hip

In March 2004 the Veteran asserted that he has right hip disability that was caused by his service-connected knee disabilities.  At his May 2009 hearing the Veteran again asserted that his right hip disability was caused by his service-connected knee disabilities.  He indicated in his testimony that a private physician, Dr. Hekmat, had indicated that his right hip disability was secondary to his left knee disability.

The Veteran does not assert that he developed a right hip disability as a direct result of his service.  The service treatment records reveal no right hip complaints or findings.  There is no medical evidence indicating that the Veteran's right hip disability is directly related to service.  Accordingly, the Veteran is not entitled to service connection for a right hip disability on a direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veteran does claim that he currently has right hip disability which was caused by his service-connected knee disabilities.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.

On VA orthopedic examination in August 2004 the Veteran's knees, spine and hip were examined.  The examiner noted that there was no clinical evidence of abnormal weightbearing.  The examiner stated that based on the physical examination and clinical presentation, it was his opinion that the Veteran's right hip condition was unrelated to the Veteran's service-connected knee disabilities.

The Board has reviewed the medical records of Fred F. Hekmat, M.D., which include an orthopedic evaluation of the Veteran.  Contrary to the Veteran's testimony, Dr. Hekmat's records do not provide any indication that he thought that the Veteran's right hip disability was caused or aggravated by the service-connected knee disabilities.  

In this case there is an August 2004 VA medical opinion indicating that the Veteran's right hip disability is not caused or aggravated by his service-connected knee disabilities.  Although the claims files contain many medical records showing complaints and treatment of the knees and right hip, there is no medical evidence indicating that the Veteran's right hip disability is caused or aggravated by the Veteran's service-connected knee disabilities.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a right hip disability, including as secondary to service-connected knee disabilities, is not warranted.  38 C.F.R. § 3.310.



V.  TDIU

If a veteran has two or more service connected disabilities, a total disability rating may be granted, even though the schedular rating is less than total, if a veteran is unable to pursue a substantially gainful occupation due his service-connected disabilities provided that there is at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case the Veteran's only service connected disabilities are his knee disabilities.  He has a combined 30 percent rating in effect for his service-connected knee disabilities.  As such, the criteria for a total rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although the Veteran states that he is currently unemployed, in January 1998 the Veteran wrote to VA stating that he was self-employed and that he was chairman of the Board of Zenobia International Investments, Inc.  He noted that he is a licensed engineer and that he is the inventor of a patented auto part.  He reported that he had completed training in hydrogen sulfide gas safety and training in diesel mechanics.  This information indicates that the Veteran is qualified to perform sedentary employment.

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected disabilities, when considered in association with his educational attainment and occupational background, do not render him unable to secure or follow a substantially gainful occupation.  In this regard, the Board notes that in February 2006 a VA physician stated that the functional impairment of the Veteran's service-connected knees included no running or jogging.  He noted that when distracted the Veteran did not appear to need a cane to ambulate.  At that time the Veteran stated that he was unemployed due to his knee, spine and hip disabilities.  The Board notes that the Board can only consider the Veteran's service-connected knee disabilities in determining whether the Veteran is entitled to TDIU.  The Board further notes that the December 2009 VA examination report does not show that the Veteran was unemployable due to his service-connected knee disabilities.  The report indicates pain and inability to climb, descend ladders or stairs, kneel, squat, work in confined spaces, or perform heavy lifting.  This report and the other medical evidence of record does not demonstrate that the Veteran's service-connected disabilities alone are of such severity as to solely preclude his participation in all forms of substantially gainful employment.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disability under the provisions of 38 C.F.R. § 4.16(b) is not warranted.














(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee is denied.

A separate 10 percent rating for slight recurrent subluxation of the left knee is granted from February 24, 2006, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to service connection for right hip disability as secondary to service-connected knee disabilities is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


